Winslow, J.
It is manifest that the plaintiff’s motion to direct a verdict in her favor should have been granted. The evidence showed that she had a good title against all the world except as against the creditors of W. J. Zahl. If they could show that the stock of goods was in fact the property of W. J. Zahl, and was transferred to the plaintiff with intent to hinder, delay, or defraud them, they might impeach the sale; but in order to do this they must not only show the fraudulent intent, but must also show the fact that they were creditors, and that the defendant had seized the property upon attachment or execution to satisfy their claims. No such facts were pleaded or shown, therefore the defendant *461was in no situation to challenge the bona fides of the transfer of the stock to the plaintiff. A transfer of property in fraud of creditors is good as between the parties, and as to all persons except the creditors defrauded.
By the Court. — Judgment reversed, and action remanded for a new trial.